DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-18 and 34 are allowable. Claims 19-33, previously withdrawn from consideration as a result of a restriction requirement, contains all the limitations of an allowable claim in apparatus form. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions I and II, as set forth in the Office action mailed on 8/6/2021, is hereby withdrawn and claims 19-33 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Terminal Disclaimer
The terminal disclaimer filed on 8/16/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent Numbers 11292204, 11364688, 11358344, 11351738 and 11230066 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-34 are allowed.

The following is an examiner’s statement of reasons for allowance: Applicant’s remarks filed 2/25/2022 and terminal disclaimers filed 8/16/2022 have overcome the prior art of record.
With respect to independent claims 1 and dependent claims 2-18, the prior art of record does not disclose the additional limitations of “aligning the first TPC with the second TPC to form a weld interface area between the first TPC and the second TPC”, “placing a heat sink on the surface of the first TPC”,  “wherein the heat sink covers the weld interface area” and “cooling the heat sink prior to inductively heating the weld interface area” in combination with the other limitations of claim 1.
With respect to claim 19 and dependent claims 20-33, the prior art of record does not disclose the additional limitation of “a heat sink disposed on and flexibly conforming to the surface of the first TPC, the heat sink having a number of tiles flexibly joined together by a joint, wherein the heat sink covers a weld interface area formed between the first TPC aligned with the second TPC”, “wherein the heat sink draws off heat from the surface of the first TPC” and “a cooling apparatus disposed above the heat sink for cooling the heat sink, the cooling apparatus disposed adjacent the induction coil in the first direction, the cooling apparatus moveable in the first direction to cool the heat sink prior to inductively heating the weld interface area and forming the weld” in combination with the other limitations of claim 19.
With respect to claim 34, the prior art of record does not disclose “aligning the first TPC with the second TPC to form a weld interface area between the first TPC and the second TPC”, “placing a heat sink on the surface of the first TPC”, “wherein the heat sink covers the weld interface area” and “cooling the heat sink before inductively heating the weld interface area” in combination with the other limitations of claim 34.
Van Ingen (GB 2566476 A) discloses limitations, as discussed in the nonfinal rejection mailed on 12/24/2021, such as the features of dissipating heat, flexing a heat sink, cooling the heat sink and applying inductive heat and drawing off heat. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE R KOCH whose telephone number is (571)272-1230 (TDD only). If the applicant cannot make a direct TDD-to-TDD call, the applicant can communicate by calling a TDD Relay Service at 711 and giving the relay operator the above TDD number. The examiner can also be reached by E-mail at george.koch@uspto.gov if the applicant grants written authorization for e-mails.  Authorization can be granted by filling out the USPTO Automated Interview Request (AIR) Form which is available at: http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html
The examiner can normally be reached M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PHILIP C TUCKER can be reached on (571)272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GEORGE R KOCH/Primary Examiner, Art Unit 1745                                                                                                                                                                                                        

GRK